 

Case 2:19-cv-00271-JFW-SS Document 20-7 Filed 10/21/19 Page1lof3 Page ID #:149

CONTINENTAL CURRENCY SE
2400 E. FLORENCE Ae

() MoneyG rainy. HUNTINGTON PARK, CA 90255

wr

 

Window - 25
(323) 582-5895 |
ae eee 12/21/2018 7:08 PA ) MoneyG Me:
CANCEL - CUSTOMER RECEIP| Transaction 752624 ra
PANCELAR - COPIA DEL CLIENTE Nt tee
Money Gr ain ra nent BY SECIS. inc. STATE OF CALIFORNIA 690.74 10.42 ENVIAR —RECIOG DLE LIN E
1550 Ut J eee
Hin neepo tS A subtatal ee
26- ere | ae ae
vwu_noneyaren.cOr Change 680. 32- NoneyGram ‘3 nent Systems, inc.
ONT INE NT AL CURRENCY SERVILES - #0001 RENATO RICUFIGUEROA Mi DneaS atteS
ou : , 2 i. 1. CON
24 A FINGTON. PARK el *xThank You For Your business*+ wae
ca 902559727 UNITED SIAl ce , - WE DO NUT DISCLOSE CONTINENTAL CURRENLY SciWiCES - Auuul
Prone\Telefano: 322882084 AN NONPUBLIC PERSONAL. INFORNAT LO ray HAO E FLORENCE UE care
Tac 20 ; EXCEPT AS PERMITTED BY WNT INGTON PARK, CA 902555727 WNLTED STATES
piv of cence Fecha, de canasyacngrss] Ne 2 rene ea
a Time\Hora: Us: nM |
wa : AUTO TITLE LOANS AUADLABLE NOMA Do ha:25 Dec 2018
the following transaction has bet tl) bate RHora:01:87 PA

lado la sigul

rel led. \e ha cance Sender Infarmation\ |

transaccion A Informacion del remitente:
RENATO LEONARDO
Reference Number \ 4999418 CONTINENTAL CURRENCY SERUICES RICO FIGUEROA BENS) a
mero de referencic. 018 STINGTON PARK, CA 90259 Sout GATE, CA US S280,
N.Cine tO Oe ha original: 28 Dec HUNTINGTON Se bhone\Telarona: 3238490.
Jrig7t 1 On e\Hora 3:56 PH (393) 582-5695 e_% + | ormacion\
‘O07 PH Recipient in ;
cel lation eee 1552896 Informacion del St\natar\os
Hat Receive Location Anount Fee bgeir ceere
; y - Hexico |
canner Infarmat ion\ voney order 3114399557 8100 AY it nut sarvio8\
re de | remitente 82.99 Servicio 10 mine
Informe GUEROR RENATO LEONA Subtotal 100.00 ance Number
; Informat ion\ tana ie Ret o ae re" a
in] nor we, ang ne
Re gel dest inatar 10: 49169136
Time\noraé, YVo.Jo FM

reason for Cance}lation\
Wjtiva de la ca..celacion:
No Receive Location

Sender Information\

tnformacion del remitente:
TC) FIGUEROA RENATO LECNARDO

Recipient Information\ .

   
   
  
  

LEONARDO ISAAC RICO

fy fincurit\ | |
a- 4 transferancia: 20.00 USD
- a] Fee \ s 4

Fi ip la transferencia. 40,00 USD
Bea; TaXxes\
Betis 42 la Lransferencia. +0.00 USD
za! 20.00 USD

3

4
F
/
I
t
7

lease collect the money from the

Informacion de| destinatar1o:

Recoja el dinero de] agent

 

Case 2:19-cv-00271-JFW-SS bocumif mn daw Hy 3 Page ID #:150
(325) 582-5895
12/21/2018 7:07 PH
Transaction 752896

Anount Fee
Honey Order 3114393557 61.00 1.99
Subtatal 82.99
Tendered 100.00
Change 17.01-

«Thank You For Your Busineass*+

PRIVACY NOTICE: WE 00 NOT DISCLOSE
ANY NONPUBLIC PERSONAL INFORHAT JON
TO ANYONE, EXCEPT AS PERMITTED BY
AUTO TITLE LOANS AVAILABLE NUU Al

CONTINENTAL CURRENCY SERVICES
2400 E. FLORENCE AVE.
HUNTINGTON PARK, CA 90255
Window - M24
(323) 582-5895
12/28/2018 2:02 Ph
Transaction 867600

Amount Fee

690.74 10.42
20.00 5.00

=a = = =

RENATO RICOF IGUEROA
«xThank You For Your Business**
ACY NOTICE: WE DO NOT DISCLOSE

eh

       

6037 FLORENCE AV
SOUTH GATE, CA USA tae
Phione\ Teléfono: 3798495360

Recipient Information\

Informacion del dest} io:
CATALINA RICO Pea 10
Expected Destination\

Destino Esperado:

HEX - Mexico 0
10 Hinute Sarvice\

Servicio 10 minutos

Reference Number,
jmero de referencia:

49769136

ate ie) spre in Receive Country\
isponible en pais de destino:
— 29 Dec 2018

sHay be available sooner*\
‘Puede estar disponible antes

re

ansfer Anount\
nto de la transferencia: 290.00 USD

ansfer. Fee’ |
irifa de ia transterencia: +9.95 USD
+). 00 USD

vansfer Taxes\ a
iuestos de la transferenca.
ee ee ae —~~999.99 USD

otal \Total:

xchange Rate\
ipo de candid.

 

1 SO = 19.5939 HAR

nount\ :
ae i, transferencie 5664.04 HXN
ther Fes 0.00 WXN
tras taritas:

‘ther TBxeS\ -.00 WiN

    
 
 
 

 

tos INPuBSths. : °

 
  
    

 
ee OF Ee OTL

HUNT INGTON PAR
CQ 902555727 UNITED STATES
Plone Teléfono: 3225825895

sf carice!\Fecha de cancelacian:31 De: 20
oa Time\Hora: 03:51 PH
P the following transaction has bet
vel led. \se ha cancelado la sigui
; transaccion

  
   
  
   

5

Reference Number\ ~
N.umerc de referenc a: 14999418
sqinal Jete\Fecha original:
gine Tine\Hora: 3:56 PH

keasan for Cancellation\
Hativo de Ja ca..celacion:
No Receive Location

Cancer Information\

formacion del remitente:
Fae UEROA RENATO LEONARDO

Recipient Information\
farmacion del destinatario:
Inti * EONARDO TsAac RICO

bi tingurit\ |
Rt: ; transfer2ancia: 20.00 USD
Baxter fee\ dal te

ik ce 18 trarisferencia: +0.00 USD
msfar Taxes\ . |
cls de la Lransferencia. +0.00 USD
ri 20.00 USD

bi:

 

Nese collect the money from the
- Recoja «] dinero del agent

SF aE = = er ee ee

2:19-cv-00271-JFW-SS Docu 20-7 Filed 10/21/19 Page 3o0f3 Page ID #:151

Thank You For Your businessxe

PRIVACY NOTICE: WE DO NUT DISCLOSE
ANY Ware Ut PERSONAL INEORHAT LO
TO ANVONE, EXCEPT AS PERMITTED iy

AUTO TITLE LUANS AVAILARLE wou or

CONTINENTAL CURRENCY SERVICES
2400 E. FLORENCE AVE.
HUNTINGTON PARK, CA 90255
Window - 425
— (323) 582-5895
12/21/2018 7:07 PH
Transaction 752896

Anount Fee
Honey Order 3114593557 61.00 1.99
Subtotal 82.95
Tendered 100.00
Change 17.01-

x*Thank You For Your Business**

PRIVACY NOTICE: WE OO NOT DISCLOSE
Y NONPUBLIC PERSONAL INFORMATION
‘a AONE EXCEPT AS PERMITTED BY

LAW.

AUTO TITLE LOANS AVAILABLE NOW AT

CONTINENTAL CURRENCY SERVICES
2400 E. FLORENCE AVE,
HUNTINGTON PARK, CA 90255
Window - 424

— (323)582-5895
12/28/2018 2:02 PH
Transaction 867600

Anount Fee

OF CALIFORNIA h90.74 10.42

if Akai 20.00 5.00

(UK (SERE LS Seen
total 699.35"

eM MELB AUR os Se ee
Hinnearalis. HAS
1(G00)S20-940R
WWW. WOneygran. Con

CUNTINENTAL CURRENLY SERVICES -
2400 E FLORENCE que’
IWNTINGTON PARK, CA 90255727 UNITED stares

Phone\Teléfono: 32%
5065649707 : ath

Date\Facha:25 Dec 2018
Time\Hora:01:57 PH

sender Infarmation\

Informacion del remitente:
RICO FIGUEROA RENATO LEONARDO
6037 FLORENCE AvE
SOUTH GATE, CA USA 90260
Phone\Telétano: 3238495360

Recipient Information\

Informacion del destinatario:
CATALINA RICO FIGUEROA
Expected Dastination\
Destino Esperado:
HEX - Hexico 0
10 Hinute Service\
servicio 10 ninutos

Reference Number\,.
imero de referencia:

49769136

are aDTE in eceive Country\
Fecha. disponible en rae de destino:
; Dec 2018

25

sHay be avajlable sooner*\
«Puede estar disponible antes*

 

 

a op Se ecrarancit: 290.00 USD
afer Fie). raneferanci®: +9.99 USD
pater a transferencra. ice
minh kh ~~ 999.99 USD

xchange Rate\

ipn de candid. 1 US = 19.5339 HN
j 3

|

t\ 64.84 HXN
po Het rensferanci®: ah a
ther aa) “0,00
tras tar as. a at
